DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments received 3/15/2022. Claims 21, 35, and 40 are amended. Claim 23 is cancelled. Claims 21-22 and 24-40 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 27, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Von Arx et al. (US Patent Application Publication 2004/0260363), hereinafter Arx, in view of Gothe et al. (US Patent Application Publication 2016/0374124), hereinafter Gothe.
Regarding claims 21, 35, and 40, Arx teaches a device, method, and non-transitory computer-readable medium comprising instructions for causing one or more processors, comprising: sensing circuitry configured to obtain sensed physiological data corresponding to one or more parameters associated with a patient (Arx, ¶[0030], an IMD delivers therapy to a patient based on instructions in a processor, which contains a non-transitory computer-readable medium comprising instructions; and a cardioverter/defibrillator, ¶[0001-0002], inherently obtains sensed physiological data regarding a patient, and the circuitry that obtains this data may be considered sensing circuitry), and processing circuitry configured to receive a first request according to a first telemetry communication protocol, wherein the first request comprises a device identifier associated with a second device (Arx, ¶[0020-21], ¶[0038], a short range link, ¶[0023], between the implantable device and the external device and authentication keys are used for establishing a secured telemetry session; the short range link is the first telemetry protocol, the ED is the clinician device, which is a second device) and that the first request comprises a device identifier associated with the second device (Arx, ¶[0021], the identity code for the ED is a device identifier associated with the second device), generate, based on receiving the first request comprising the device identifier, security information comprising a session key (Arx, ¶[0028]); send the security information to the second device using the first telemetry communication protocol (Arx, ¶[0019-0024], ¶[0038-0039], a long range telemetry session between the implantable device and the external device is established using private keys, the long range telemetry is the second protocol), activate telemetry communication by the device via a second telemetry communication protocol (Arx, ¶[0019-0024], ¶[0038-0039], a long range telemetry session between the implantable device and the external device is established using private keys, the long range telemetry is the second protocol); receive a second request according to the second telemetry communication protocol, wherein the second request comprises the device identifier (Arx, ¶[0019-0024] establishing communication using a device identifier to establish secure two-way communication), establish, using the security information, a first type of telemetry session with the second device according to the second telemetry communication protocol based on inclusion of the device identifier in the second request (Arx, ¶[0019-0024], ¶[0038-0040], established long range session, the second telemetry communication protocol, is used for transmitting telemetry data, clinician device ID is verified). Arx does not teach that the generating security information comprises generating a session identifier. Gothe teaches that a secure transmission between an IMD and an external device may involve mutual transmission of encryption keys (Gothe, ¶[0028]) and use of a session identifier for the duration of the session (Gothe, ¶[0037], session ID is a session identifier). It would have been obvious to one having ordinary skill in the art to make use of a session identifier in order to avoid transmission of handshake information for each successive transmission in the same group of transmissions. Arx teaches that the first telemetry communication protocol is associated with first wireless data communication over a first distance (Arx, ¶[0020-21], ¶[0038], a short range link, ¶[0023], between the implantable device and the external device) and the second telemetry communication protocol is associated with second wireless data communication over a second distance longer than the first distance (Arx, ¶[0019-0024], ¶[0038-0040], a long range telemetry session between the implantable device and the external device is established using private keys, the long range telemetry is the second protocol).
Regarding claim 27, Arx teaches that after establishing the first type of telemetry session, the processing circuitry is configured to: encrypt a set of data transmitted by the device using the session key during the first type of telemetry session with the second device; and decrypt first received data received by the implantable device using the session key during the first type of telemetry session with the second device (Arx, ¶[0028], ¶[0038]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arx, in view of Gothe, further in view of Fenner et al. (US Patent Application Publication 2014/0273824), hereinafter Fenner.
Regarding claim 22, Arx does not teach whether the telemetry protocols are proprietary or not. Fenner teaches that two different types of protocol can be used for near and far field communications, and that these communications may be proprietary or nonproprietary (Fenner, ¶[0051]). It would have been obvious to one having ordinary skill in the art to use a proprietary telemetry communication protocol for the near field first telemetry communication and a non-proprietary telemetry communication protocol for the far field second telemetry communication because this system makes it easy to restrict the first telemetry communication to a dedicated device (such as an external clinician programmer), to reduce the chances of interference from unauthorized sources, and to use a proprietary protocol for the second telemetry communication in order to enable a much wider variety of devices, such as commercial consumer products, to communicate with the implantable device, once a trusted session has been established. 

Claims 24-26 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Arx, in view of Gothe, further in view of Young et al. (US Patent Application Publication 2015/0341785), hereinafter Young.
Regarding claim 24, Arx teaches that the first telemetry communication protocol comprises an induction-based telemetry communication protocol (Arx, ¶[0003]). Arx does not teach the nature of the second communication protocol, beyond the fact that it is a far-field protocol. Gothe teaches that Bluetooth is an example of a far-field medical communication protocol (Gothe, ¶[0050]), but does not specify used of low energy Bluetooth. Young teaches that Bluetooth Low Energy can be used for bidirectional communication for a secure medical communication system (Young, ¶[0015]). It would have been obvious to one having ordinary skill in the art to use Bluetooth Low Energy as the far-field communication protocol for the second telemetry communication because Bluetooth-compatible devices are widespread and easy to obtain, thus allowing common consumer devices to be used for this communication, and because Bluetooth Low Energy consumes less power than standard Bluetooth.
Regarding claims 25 and 36, the modified Arx invention does not teach transmission of advertisement data packets comprising the session identifier. Young teaches a secure telemetry system for use with an IMD, wherein the communication component is configured to: transmit one or more advertisement data packets comprising the session identifier using the second telemetry communication protocol in association with activation of the telemetry communication by the implantable device via the second telemetry communication protocol (Young, ¶[0005], ¶[0051]). It would have been obvious to one having ordinary skill in the art to apply Young's teachings to the modified Arx invention in order to allow other peripheral devices to recognize the presence of the IMD and to interact with it, while maintaining the security of the system.
Regarding claims 26 and 37, Arx does not teach that the processing circuitry is further configured to: receive the second request in response to reception of at least one advertisement data packet of the one or more advertisement data packets by the second device. Young teaches that the communication component of the implantable device is further configured to: receive the connection request based on reception of at least one advertisement data packet of the one or more advertisement data packets by the clinician device (Young, ¶[0005], there is two-way communication based on reception of an advertisement data packet by the clinician device, which is the second device, ¶[0028]). Since Gothe teaches that a secure transmission between an IMD and an external device may involve mutual transmission of encryption keys (Gothe, ¶[0028]) and use of a session identifier for the duration of the session (Gothe, ¶[0037], session ID is a session identifier), Gothe’s teaching requires recognition, by the external clinician device (that is, the second device), of the session identifier in the at least one advertisement data packet, in order to acknowledge the identifier and make the connection. It would have been obvious to one having ordinary skill in the art to apply Young's teachings to the modified Arx invention in order to allow other peripheral devices to recognize the presence of the IMD and to interact with it, while maintaining the security of the system.

Claims 28-30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Arx, in view of Gothe, further in view of Roberts et al. (US Patent Application Publication 2012/0271380), hereinafter Roberts.
Regarding claim 28, the modified Arx invention does not teach that the security information further comprises a second session key. Roberts teaches the use of two session keys, therefore a first and a second session key (Roberts, ¶[0073]). Roberts teaches that the communication component is further configured to: encrypt second transmitted data transmitted by the implantable device and decrypt second received data received by the implantable device using the second session key in association with the performance of the clinician telemetry session with the clinician device (Roberts, ¶[0073], this would take place in the situation where a second clinician programmer is used with the IMD, and it would be in association with the performance of the clinician telemetry session with the clinician device because the use of a second clinician device would disable the session key established by the first clinician device and replace it with a new session). It would have been obvious to one having ordinary skill in the art to use two session keys in order to allow the system to communicate with more than one external programmers without compromising security. It would further have been obvious to one having ordinary skill in the art to encrypt a third set of data transmitted by the device using the second session key during the first type of telemetry session with the second device, because such a system only describes sending another set of data, possibly different sensor or programming data, to the second device, using the same session keys as before, when a link has already previously been established. It would have been obvious to one having ordinary skill in the art that in this the second session key wherein the first set of data represents a first data type, and wherein the third set of data represents a second data type (they comprise different programming data, or different sensor data from sensors in the body), and to decrypt a fourth set of data received by the device using the second session key during the first type of telemetry session with the second device, because this fourth set of data may comprise yet more sensing or programming data being transmitted, and it makes sense to use the same communication protocols for short-range links transmitting any number of different data types back and forth between the internal and external devices, encrypting and decrypting them as necessary.
Regarding claim 29, Arx teaches that after establishing the first type of telemetry session, the processing circuitry is configured to communicate data with the second device using the security information in association with performance of the first type of telemetry session with the second device (Arx, 2-way secure communication between the clinician device and the IMD, ¶[0005]). Arx does not teach rendering the security information unusable. Roberts teaches that after establishment of the telemetry session with an external programmer, the security component may be configured to render the security information unusable to establish or perform another telemetry session between the implantable device and the external programmer device or another device at a later time to communicate the data or other data based on closing of the clinician telemetry session (Roberts, ¶[0006], ¶[0060]). It would have been obvious to one having ordinary skill in the art to render the security information unusable when a session has ended, because if an attempt is made later to resume same session, the security may be compromised.
Regarding claims 30 and 38, Arx teaches that the processing circuitry is further configured to communicate data with the second device using the security information in association with performance of the first telemetry session with the second device (Arx, 2-way secure communication between the external programming device and the IMD, ¶[0005]). Arx does not teach rendering the security information unusable. Roberts teaches that the security component is further configured to: render the security information unusable to establish or conduct the clinician telemetry session or another telemetry session between the implantable device and the clinician device or another device at a later time based on failure of the implantable device to re-establish the first type of telemetry session with the second device using the security information within a defined period of time after loss of the first type of telemetry session (Roberts, ¶[0006], after a close event, a time period is counted, and the session key is disabled at the conclusion of this count). It would have been obvious to one having ordinary skill in the art to render the security information unusable when a session has ended, because if an attempt is made later to resume same session, the security may be compromised.

Claims 31, 33-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Arx, in view of Gothe, further in view of Masoud et al. (US Patent Application Publication 2016/0330573), hereinafter Masoud.
Regarding claims 31 and 39, Arx teaches that the security information comprises first security information and that the device’s security keys may be programmed into a home monitor (Arx, ¶[0043]), but Arx does not expressly teach the use of a separate monitoring device, which is a third device, together with the previously recited second device, which is an external programmer, receiving second security information from a remote server device. Masoud teaches that the security component is further configured to receive second security information from a remote server device for establishing a second type of telemetry session with a third device; and employ the second security information to establish a trusted relationship with the third device and store information associating a monitoring device identifier for the third device in the memory (Masoud, ¶[0027-0028], ¶[0063]), and establish the second type of telemetry session with the third device using the second telemetry communication protocol (Masoud, ¶[0022], BLE may be the second telemetry communication protocol) based on determining that the monitoring session request, received via the second telemetry communication protocol, was transmitted by the third device based on inclusion of the monitoring device identifier in the monitoring session request (Masoud, ¶[0057], for example). It would have been obvious to one having ordinary skill in the art to incorporate these teachings into the modified Arx invention in order to allow the user to monitor some basic aspects of the IMD at home, using a consumer electronics device such as a smartphone.
Regarding claims 33 and 34, Arx teaches that the implantable device is configured to perform one-way and two-way communications with the external programmer device, that is, with the second device during the first type of telemetry session (Arx, ¶[0002], bidirectional communication). Arx does not teach that the implantable device is configured to perform one-way and forgo two-way communications with the monitoring device during the second type of telemetry session. Gothe teaches that the communication between an external device and an IMD may be either unidirectional or bidirectional (Gothe, ¶[0004], ¶[0056]). It would have been obvious to one having ordinary skill in the art to perform one-way and forgo two-way communications with the monitoring device during the monitoring telemetry session because if the device is a consumer device intended for the patient to check up on the functioning of their IMD, it could be dangerous to allow two-way communications that may afford the patient the possibility to tamper with the IMD’s functioning, possibly setting the IMD to a mode that could be damaging to the patient's health. Such operations are better confined to a clinician programmer than to an end user, for certain IMDs and health applications, such as pacemakers. Further regarding claim 34, it would have been obvious to one having ordinary skill in the art to configure the implantable device to receive programming information from the second device during the first type of telemetry session and forgo receipt of the programming information from the third device during the monitoring telemetry session, for the same reasons, that is, to prevent patients from tampering with the operating settings of their IMD against the wishes of a clinician.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Arx, in view of Gothe, further in view of Masoud and Fenner. 
Regarding claim 32, Arx teaches that the implantable device is further configured to communicate a first type of information with the second device during the first type of telemetry session (Arx, ¶[0002], operating parameters). Arx teaches different types of data being transmitted with or without security protocols, depending on the level of sensitivity (Arx, ¶[0042]). Arx does not teach a second type of information with the third device during a monitoring telemetry session. Masoud teaches a second type of information with the third device during the monitoring telemetry session (Masoud, ¶[0025], the patient’s condition may include data sent to a smartphone, which is the monitoring device). Fenner teaches that information exchange between one device and another may be restricted based on sensitivity level (Fenner, ¶[0034]). It would have been obvious to one having ordinary skill in the art to send a second type of information, such as real-time electrograms, using a second level of sensitivity, since they are less crucial to security, and a first type of information, such as diagnosis or device operating parameters, at a first level of sensitivity greater than the second level of sensitivity, to prevent unauthorized personnel from accessing data on the intended function of the IMD and to prevent such personnel from accessing the patient's personal health data.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Arx does not disclose establishing a long-range telemetry session using security information that is generated in response to a request received according to a short-range communication protocol, Arx teaches using a secret session key to encrypt data (Arx, ¶[0028]), and transmitting a secret session key encrypted by a public key. This information constitutes the session identifier and session key. Regarding the applicant’s argument that Arx does not disclose a device identifier that is sent according to both the short-range and the long-range telemetry protocols, a device-identifier must inherently be part of the transmission in order to indicate the correct device that is the intended recipient of the data, and again to indicate the source of the response. Transmission of an device identifier is recited in ¶[0040] of Arx’s disclosure, as a specific aspect of the security handshake protocol and authentication process previously described.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792